931 F.2d 63
Unpublished DispositionNOTICE: Tenth Circuit Rule 36.3 states that unpublished opinions and orders and judgments have no precedential value and shall not be cited except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.Rolly O. KINNELL, Plaintiff-Appellant,v.Raymond ROBERTS and Dale Saffels, Defendants-Appellees.
No. 90-3363.
United States Court of Appeals, Tenth Circuit.
April 25, 1991.

Before STEPHEN H. ANDERSON, TACHA and BRORBY, Circuit Judges.
ORDER AND JUDGMENT*
TACHA, Circuit Judge.


1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.R.App.P. 34(a);  10th Cir.R. 34.1.9.  The case is therefore ordered submitted without oral argument.


2
Initially, we note plaintiff-appellant Rolly Kinnell designated several parties as defendants in this action.  Plaintiff's notice of appeal, however, names only Raymond Roberts and Dale Saffels as appellees.  The use of the designation "et al." is not sufficient to make the unnamed individuals parties to this appeal.    Torres v. Oakland Scavenger Co., 487 U.S. 312, 317-18 (1988).  Roberts and Saffels are the only parties to this appeal.


3
Plaintiff, an inmate at the Lansing Correctional Facility, was convicted of aggravated battery in the district court of Bourbon County, Kansas.  This conviction was affirmed by the Kansas Court of Appeals.  Habeas corpus relief was denied by the district court in 1981.    Kinnell v. State, 509 F.Supp. 1248 (D.Kan.1981).  In 1990, plaintiff sought to have the district court stay habeas corpus proceedings and the decision of the appellate court.  This district court denied any relief.  The district court also denied subsequent related motions made by plaintiff.


4
On appeal, plaintiff merely summarizes the arguments he made to the district court.  We find no error in the district court's rulings in this case.  Because plaintiff has not presented a reasoned argument on the law and facts in support of the issues raised on appeal, we deny plaintiff's motion to proceed in forma pauperis.  Coppedge v. United States, 396 U.S. 438 (1962).  We waive the fees and AFFIRM the rulings of the district court in this case.  The mandate shall issue forthwith.



*
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.  10th Cir.R. 36.3